DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 10 have been entered into the record.  Claims 11 has been cancelled.
Response to Amendment
The amendment to the abstract overcomes the abstract objection from the previous office action (9/9/2021).  The abstract objection is withdrawn.
The amendment to P[0019] of the specification overcomes the specification objection from the previous office action (9/9/2021).  The specification objection is withdrawn.
The amendments to claims 4 and 8 overcome the claim objections from the previous office action (9/9/2021).  The claim objections are withdrawn.
The cancellation of claim 11 causes the interpretation under 35 U.S.C. 112(f) to be moot.  There are no claims interpreted under 35 U.S.C. 112(f).
The amendments to claim 1 overcome the 35 U.S.C. 112(b) rejection from the previous office action (9/9/2021).  The 35 U.S.C. 112(b) rejection is withdrawn.
The amendments to claim 1 overcome the 35 U.S.C. 101 rejection from the previous office action (9/9/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 10 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of.  Specifically, the closest prior art of record is Kiyokawa Patent Application Publication Number 2017/0028958 A1.  Kiyokawa discloses a parking assistance device that includes an obstacle detection unit that detects an obstacle, a separated distance determination unit that determines a separated distance between the obstacles when a plurality of the obstacles are detected, a target position determination unit that determines a target position in a guidance route, a route calculation unit that calculates the guidance route, and a control unit that guides a vehicle in accordance with the guidance route.  When a second obstacle is detected in a second direction orthogonal to a first direction in which one or plurality of first obstacles extends or are lined up while being separated from each other and at a position separated from the first direction, the separated distance determination unit determines the separated distance between the first and second obstacles.
In regards to claim 1, Kiyokawa, either taken individually or in combination with other prior art, fails to teach or render obvious a parking assistance apparatus configured to recognize a parking frame and assist in parking of a vehicle in a prescribed position that corresponds to the parking frame that has been recognized.  The apparatus is configured to determine whether it is possible to park a local vehicle in the prescribed position based on a vacancy state around the prescribed position under a condition that the local vehicle will attempt to be parked in the prescribed position.  The apparatus configured to control an engine of the local vehicle to actuate parking of the local vehicle.  The vacancy state provides a safe distance around the prescribed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662